Citation Nr: 1758443	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Service connection for cause of death, to include as due to Agent Orange (herbicide) exposure.


REPRESENTATION

Appellant represented by:	   Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran's Widow (the Appellant) and the Veteran's daughter



ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably with the United States Marines from June 1967 to May 1973 and from July to October 1974.  As a result of his service, the Veteran received the National Defense Service Medal, the Presidential Unit Citation, the Purple Heart, the Combat Action Ribbon, and the Republic of Vietnam Gallantry Cross (Bronze). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, WI.

In May 2017, the Veteran testified at a video hearing before the undersigned Veteran's Law Judge (VLJ) at the Milwaukee, Wisconsin RO.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Appellant has contended that the Veteran's PTSD significantly contributed to the cause of his death.  Further, the Appellant has contended that chemical  exposure (Agent Orange) significantly contributed to the cause of the Veteran's death.

The Veteran's death certificate indicated that his immediate cause of death was "respiratory failure secondary to ARDS (acute respiratory distress syndrome) and pulmonary fibrosis."  

The Veteran served in Vietnam.  Therefore, herbicide agent exposure is presumed. 38 C.F.R. § 3.307(a)(6).  

The evidence of record has an opinion that addresses whether the Veteran's PTSD significantly contributed to the cause of his death.

In connection with the claim, the Veteran's file was reviewed by a VA examiner in July 2013.  However, the examiner did not address whether the Veteran's herbicide exposure could have caused or contributed materially or substantially to his cause of death, or whether his actual cause of death can be related to service; specifically, whether the Veteran's presumed herbicide exposure is connected to his respiratory failure secondary to ARDS and pulmonary fibrosis.

Further, the Appellant submitted a private medical opinion dated October 2017.  In it, Dr. N. gives an opinion that environmental exposure to herbicide agents could lead to pulmonary issues, to include idiopathic pulmonary fibrosis. 

On remand, given that no opinion of record adequately addresses the Appellant's theory that the Veteran's pulmonary conditions were related to service (to include as a result of herbicide exposure), the Appellant should have an opportunity to have another VA examiner review the medical evidence of record to address this theory of entitlement. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner should have an opportunity to review the opinion submitted by Dr. N.

Accordingly, the case is REMANDED for the following action:

1. A copy of this remand and the entire claims file must be made available to and reviewed by the VA examiner, including the Veteran's service treatment and post-service treatment records, the VA opinion in July 2013, and the opinion by Dr. N.  

The examiner should note that the Veteran's cause of death is as follows: "respiratory failure secondary to ARDS (acute respiratory distress syndrome) and pulmonary fibrosis."  

Further, the Veteran's exposure to herbicide agents is presumed.  

After a review of the record, the examiner should then offer opinions as to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary issues began during service or are etiologically related his service, to include his exposure to herbicide agents?  

(b)  If, and only if, the Veteran's pulmonary issues are related to service, did the Veteran's respiratory disability: 
   (i) contribute substantially or materially to cause the 	Veteran's death;
   (ii) combine to cause his death; 
   (iii) aid or lend assistance to the production of his death;        	or  
   (iv) aggravate his pulmonary disease beyond its natural 	progress?

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinion should be reviewed to ensure that it is responsive to, and in complete compliance with, the directives of this remand.  If not, appropriate corrective action should be taken.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Appellant's claims.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




